DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Response to Arguments
Regarding claim 1, applicant’s argument is Kobayashi does not disclose the first image and the second images without displaying the difference between the parameters included in the first image and the parameter included in the second images.
In response: Regarding claim 1, Kobayashi discloses the first image and the second images without displaying the difference between the parameters included in the first image (e.g., steps S02-S04, figure 13) and the parameter included in the second images (e.g., steps S09-S12A).
Regarding claim 1, applicant’s argument is Kobayashi does not disclose to display different values set for the first graphic image and the second graphic image when the operation corresponding to the11 first graphic image and the second graphic image is detected.
11 first graphic image and the second graphic image is detected (e.g., steps S09-S12A).
Regarding claim 1, applicant’s argument is Kobayashi does not disclose the value set by the user is displayed when the value between the first graphic image and the second graphic image is different.
Regarding claim 1, Kobayashi discloses the value set by the user is displayed when the value between the first graphic image (e.g., steps S04, S05, figure 13) and the second graphic image is different (e.g., steps S09, S10, figure 13).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, claim 14 according to claim 1 with limitation “wherein the controller is further configured to control a panel of a fourth display, in response to detecting selection of the first graphic image…”, is not defined because in claim 1, it does not define a third play, but claim 14 Customer No.: 31561Docket No.: 92057-US-348
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0118781 A1).
Regarding claim 1, Kabayashi discloses an information processing apparatus (referring to paragraph 3) comprising: 
a controller configured to control a panel of a display to display different values set (e.g., FIG. 5 and FIG. 6 are flowcharts showing an exemplary flow of an operation condition setting process in the first embodiment. The operation condition setting process is a process executed by CPU 111 by CPU 111 of MFP 100 executing a setting program stored in ROM 113, FIDD 115, or CD-ROM 118. Referring to FIG. 5 and FIG. 6, CPU 111 displays a menu screen on LCD 165 (step S01), paragraph 106) for a first graphic image and a second graphic image in response to detecting a 
Kobayashi, in a first embodiment, does not specifically disclose each of the first graphic image and the second graphic image being a graphic image for which at least a value is set by a user, 
wherein the value set by the user is displayed when the value between the first graphic image and the second graphic image is different.
Kobayashi, in a second embodiment, discloses each of the first graphic image and the second graphic image being a graphic image for which at least a value is set by a user (e.g., the method includes: a position detection step of detecting a position designated by a user in a display surface of the display portion; a first image display step of displaying a first image for identifying data on the display portion; a data select step of selecting data identified by the first image displayed on the display portion as process target data to be processed, based on the position detected in the position detection step, paragraph 10), 
wherein the value set by the user is displayed when the value between the first graphic image (e.g., steps S04-S07, figure 13) and the second graphic image is different (e.g., steps S09-S12A, figure 13).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Kobayashi, in the first embodiment, to include each of the first graphic image and the second graphic image being a graphic image for which at least a value is set by a user, wherein the value set by the user is displayed when the value between the first graphic image and the second graphic image is different as 

Regarding claim 2, Kabayashi discloses wherein the predetermined operation is an operation of selecting the second graphic image while an operation is being performed on the first graphic image (e.g., steps S08, S09, fig. 5).

Regarding claim 3, Kabayashi discloses wherein the predetermined operation is one of an operation of selecting the first graphic image and the second graphic image (e.g., steps S06, S07, and S11 -SI 3) or an operation of moving the first graphic image to overlay the first graphic image on top of the second graphic image (e.g., SI 6, fig. 6).

Regarding claim 4, Kabayashi discloses wherein the controller is further configured to control the panel of the display to display a set value associated with the first graphic image and a set value associated with the second graphic image in a comparable way on condition that a function set for the first graphic image and a function set for the second graphic image are in the same category (e.g., S05, S06, S09, fig. 5).

Regarding claim 5, Kabayashi discloses wherein when the set value associated with the first graphic image and the set value associated with the second graphic image


Regarding claim 6, Kabayashi discloses wherein the controller is configured to place, in response to detecting selection of the first graphic image, a graphic image in the same category as a category of the first graphic image near the first graphic image (e.g., steps S05, S07, S12, fig. 5).

Regarding claim 7, Kabayashi discloses wherein after the controller places the graphic image in the same category as the category of the first graphic image near the first graphic image, in response to canceling the selection of the first graphic image without performing an operation on the placed graphic image, an original state before the controller is configured to place the graphic image is restored (e.g., S07-S13, fig. 5).

Regarding claim 8, Kabayashi discloses wherein the controller is further configured to control a panel of a second display to display, in response to detecting selection of the first graphic image, only a graphic image in the same category as a category of the first graphic image (e.g., S09, S10, S13, fig. 5).



Regarding claim 10, Kabayashi discloses wherein after the controller is configured to control the panel of the second display displays to display only the graphic image in the same category as the category of the first graphic image, in response to canceling the selection of the first graphic image without performing an operation on a graphic image other than the first graphic image including the displayed graphic image, an original state before the second display displays the graphic image is restored (e.g., executable process decision portion 25 outputs process identification information for identifying the executable process to second image display portion 27. The executable process decided by executable process decision portion 25 includes a mode including a plurality of executable processes. Therefore, when executable process decision portion 25 decides a mode as an executable process, the process identification information output by executable process decision portion 25 to second image display portion 27 includes the mode identification information for identifying the mode including a plurality of processes, paragraph 83, figure 4).

Regarding claim 11, Kabayashi discloses wherein after the controller is configured to control the panel of the second display to hide the graphic image in the different category from the category of the first graphic image (e.g., steps S16, S20,


Regarding claim 12, Kabayashi discloses wherein the controller is further configured to control a panel of a third display to display, in response to detecting selection of the first graphic image, the number of values set for a graphic image other than the first graphic image, which are different from values set for the first graphic image, on top of or near the graphic image other than the first graphic image (e.g., setting portion 11 includes an operation screen select portion 13, an operation screen display portion 15, and a setting value accepting portion 19. Operation screen select portion 13 selects one of a plurality of operation screens stored beforehand in HDD 115 and outputs the screen identification information for identifying the selected operation screen to operation screen display portion 15 and process specifying portion 21, paragraph 56. Note: since Kobayashi disclosing Operation screen select portion 13 selects one of a plurality of operation screens stored beforehand in HDD 115 and outputs the screen identification information for identifying the selected operation screen to operation screen display portion 15 and process specifying portion 21, paragraph 56 (which including options to control a panel of a third display to display, in response to detecting selection of the first graphic image, the number of values set for a graphic image other than the first graphic image, which are different from values set for 

Regarding claim 13, Kabayashi discloses wherein the controller is configured to control the panel of the third display rearranges and displays to rearrange and display graphic images other than the first graphic image in ascending order from the smallest to the largest number of different set values (e.g., The operation screens include a setting screen and a data select screen. The setting screen is a screen for setting a setting value for each of one or more setting items that define process conditions for process execution portion 51 to execute a process, and has a setting area for displaying a setting value for each of one or more setting items. The setting screen may have an area in which an image of the item name for describing a setting item is displayed in vicinity of the setting area, paragraph 57).

Regarding claim 15, Kabayashi discloses wherein the controller is configured to propose a name of the first graphic image or the second graphic image (e.g., The operation screens include a setting screen and a data select screen. The setting screen is a screen for setting a setting value for each of one or more setting items that define process conditions for process execution portion 51 to execute a process, and has a setting area for displaying a setting value for each of one or more setting items. The setting screen may have an area in which an image of the item name for describing a setting item is displayed in vicinity of the setting area, paragraph 57).



Regarding claim 17, Kabayashi discloses wherein the first graphic image is configured such that, when selected, a function associated with the first graphic image is executed immediately (e.g., steps S04, S05, fig. 5),
the controller is further configured to extract a graphic image for which the number of set values different from values set for the first graphic image is less than or equal to or less than a predetermined number (e.g., steps S06, S08, fig. 5), and
in response to selection of the first graphic image, the controller is configured to control the panel of the display to display a set value associated with the first graphic image and a set value associated with the graphic image extracted in a comparable way before the function associated with the first graphic image is executed (e.g., steps 809-SI 3, fig. 5).

Regarding claim 18, Kabayashi discloses wherein the controller is further configured to extract a graphic image associated with a function in the same category as a category of a function set for the first graphic image (e.g., steps S04, S05, fig. 5); and



Regarding claim 19, claim 19 is a non-transitory computer readable medium with limitations similar to limitations of claim 1. Therefore claim 19 is rejected as set forth above as claim 1.

Regarding claim 20, claim 20 is an information processing apparatus with limitations similar to limitations of claim 1. Therefore claim 20 is rejected as set forth above as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672